SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K /A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):July 12, 2010 Vendum Batteries Inc. (Exact name of registrant as specified in its charter) NV 333-149197 39-2068976 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 400 Thames Valley Park Drive , Reading, Berkshire RG6 1PT (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:+44 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01 Entry Into a Material Definitive Agreement On July 12, 2010, we issued a convertible promissory note, in the principal amount of $50,000, to Murrayfield Limited (the “Note”). Murrayfield Limited is a shareholder of our company. The Note accrues interest at 12% per annum. The Note, together with all accrued interest, is due and payable by July 13, 2011. The Note is convertible into shares of our common stock at fair market value, determined by the lesser of our share price of our last private offering or the 30 day average of our trading stock. The Note is filed as Exhibit 10.1 to this Current Report on Form 8-K, and reference is hereby made to such document for a more complete description of the terms thereof. ITEM 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant The information contained in Item 1.01 is incorporated herein by reference. ITEM 9.01. Financial Statements and Exhibits. Exhibit No. Description 12% Convertible Promissory Note dated as of July 12, 2010 (1) (1) Incorporated by reference on Form 8K filed with the Securities and Exchange Commission on July 14, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Vendum Batteries Inc. /s/ Fraser Cottington Fraser Cottington Chief Executive Officer Date: July 14, 2010
